Exhibit 10.1

Zynga Inc.

Non-Employee Director Compensation Policy

As Amended March 13, 2017

On March 13, 2017, the Compensation Committee of the Board of Directors (the
“Board”) of Zynga Inc. (the “Company”) approved this amended and restated
compensation policy (the “Policy”) for non-employee directors of the Company.

The Policy will become effective as of the date of the first regular annual
meeting of the Company’s stockholders (the “Annual Meeting”) to occur after the
amendment date (set forth above), except that the provisions relating to
compensation for Non-Employee Directors serving as a member of any
special/non-standing committee of the Board is effective as of the amendment
date.

For purposes of this Policy, a “Non-Employee Director” is a director who is not
serving as an employee or executive officer of the Company or its affiliates
(even if such individual may be otherwise be providing services to the Company
or its affiliates in a capacity other than as a director).

Each Non-Employee Director will be eligible to receive compensatory equity
awards under the Company’s 2011 Equity Incentive Plan (the “Plan”) as
consideration for service on the Board. All compensation payable under this
policy (such compensation, “Board Compensation”), including cash payments,
grants of restricted stock units of Class A Common Stock of the Company (“ZSUs”)
or deferred equity grants will be made automatically in accordance with the
terms of this Policy and the Plan, without the need for any additional corporate
action by the Board or the Compensation Committee. Vesting of all ZSUs granted
under this Policy is subject to the Non-Employee Director’s Continuous Service
(as defined in the Plan) from the date of grant through each applicable vesting
date. Each ZSU granted under this Policy will be subject to the Company’s
standard form of Restricted Stock Unit Agreement, as most recently adopted by
the Board for use under this Policy. Each Non-Employee Director will be eligible
to defer all or part of his or her Board Compensation in accordance with Section
4 and forgo all or part of his or her Board Compensation in accordance with
Section 5.

1.Base Annual Retainer. Each year, subject to Section 3, Section 4 and Section
5, each Non-Employee Director will be paid an annual retainer of $250,000 (as
may be adjusted pursuant to Section 3, the “Base Annual Retainer”).  The Base
Annual Retainer will be paid 20% in cash and 80% in ZSUs. Subject to Section 4
and Section 5, the ZSU portion of the Base Annual Retainer will be granted on
the date that such Non-Employee Director is elected or appointed to the Board
(the “Base Annual Retainer Vesting Start Date”).  The number of ZSUs granted
will be calculated using the Fair Market Value (as defined in the Plan) of the
Class A common stock of the Company as of the Base Annual Retainer Vesting Start
Date, rounded down to the nearest whole ZSU.  Subject to Section 3, the ZSU
portion of the Base Annual Retainer will vest as follows:  25% of the granted
ZSUs will vest every three months from the Base Annual Retainer Vesting Start
Date, with the remainder vesting upon the earlier of (i) the one-year
anniversary of the most recent Annual Meeting or (ii) the date of the next
Annual Meeting, subject to the applicable Non-Employee Director’s Continuous
Service through each vesting date. The cash portion of the Base Annual Retainer
will be paid on a quarterly basis in accordance with the vesting schedule of the
ZSU portion of the Base Annual Retainer and shall also be subject to the
applicable Non-Employee Director’s Continuous Service through each vesting date.

2.Additional Annual Retainers.

(a)Each year, subject to Section 3, Section 4 and Section 5, each Non-Employee
Director who serves in one of the following roles will be paid the applicable
additional annual retainer set forth below:

Role of Non-Employee Director

Amount

Chairperson of the Audit Committee

$50,000

Chairperson of the Compensation Committee

$15,000

Chairperson of the Nominating and Corporate Governance

$10,000

Lead Independent Director

$50,000

Chairperson of the Board

$100,000

Member of the Product Committee

$250,000

(b)Each of the additional annual retainers set forth above, other than the
retainer for the Product Committee (the “Product Committee Retainer”), will be
paid 100% in cash.  Subject to Section 3, each of the additional annual
retainers set forth above, other than the Product Committee Retainer, will be
paid on a quarterly basis as follows:  25% of the annual retainer will be paid
every three months from the date that such Non-Employee Director is appointed,
with the remainder be paid upon the earlier of (i) the one-year anniversary of
the date of the most recent Annual Meeting or (ii) the date of the next Annual
Meeting, subject to the applicable Non-Employee Director’s Continuous Service
through each date.

--------------------------------------------------------------------------------

(c)The Product Committee Retainer will be paid 20% in cash and 80% in ZSUs.
Subject to Section 4 and Section 5, the ZSU portion of the Product Committee
Retainer will be granted on the date that such Non-Employee Director is either
(i) appointed to the Product Committee or (ii) if such Non-Employee Director is
already serving on the Product Committee, re-elected to the Board (the “Product
Committee Retainer Vesting Start Date”).  The number of ZSUs granted will be
calculated using the Fair Market Value of the Class A common stock of the
Company as of the Product Committee Retainer Vesting Start Date, rounded down to
the nearest whole ZSU.  Subject to Section 3, the ZSU portion of the Product
Committee Retainer will vest as follows:  25% of the granted ZSUs will vest
every three months from the Product Committee Retainer Vesting Start Date, with
the remainder vesting upon the earlier of (i) the one-year anniversary of the
most recent Annual Meeting or (ii) the date of the next Annual Meeting, subject
to the applicable Non-Employee Director’s Continuous Service through each
vesting date. The cash portion of the Product Committee Retainer will be paid on
a quarterly basis in accordance with the vesting schedule of the ZSU portion of
the Product Committee Retainer and shall also be subject to the applicable
Non-Employee Director’s Continuous Service through each vesting date.

(d)Notwithstanding the foregoing, the Compensation Committee will have the
discretion to provide additional compensation to Non-Employee Directors who may
be appointed from time to time to serve on any special/non-standing committee of
the Board in amounts and form, and on such other terms, as reasonably determined
and approved by the Compensation Committee of the Board.

3.Pro-Ration of Retainers.  

(a)Base Annual Retainer.  If a Non-Employee Director is elected or appointed to
the Board at any time other than at an Annual Meeting, the Base Annual Retainer
for the initial term that lasts from the date of election or appointment until
the first Annual Meeting to occur thereafter will be reduced on a pro-rata
basis, such that the amount payable will be equal to the Base Annual Retainer
multiplied by a fraction, the numerator of which is 12 minus the whole number of
months from the date of the preceding Annual Meeting until the date of election
or appointment and the denominator of which is 12.  Subject to Section 4 and
Section 5, the ZSU portion of the prorated Base Annual Retainer will be granted
on the Base Annual Retainer Vesting Start Date.  The number of ZSUs granted will
be calculated using the Fair Market Value (as defined in the Plan) of the Class
A common stock of the Company as of the Base Annual Retainer Vesting Start Date,
rounded down to the nearest whole ZSU.

(b)Additional Annual Retainers.  If a Non-Employee Director is first appointed
to serve in any of the roles set forth in Section 2 at any time other than at an
Annual Meeting, the applicable annual retainer for the initial term that lasts
from the date of appointment until the first Annual Meeting to occur thereafter
will be reduced on a pro-rata basis, such that the amount payable will be equal
to the applicable additional annual retainer multiplied by a fraction, the
numerator of which is 12 minus the whole number of months from the date of the
preceding Annual Meeting until the date of appointment and the denominator of
which is 12.  If the Non-Employee Director is appointed to serve on the Product
Committee, subject to Section 4 and Section 5, the number of ZSUs granted to
satisfy the ZSU portion of the prorated Product Committee Retainer will be
calculated using the Fair Market Value of the Class A common stock of the
Company as of the Product Committee Retainer Vesting Start Date, rounded down to
the nearest whole ZSU.

(c)Vesting Schedule.  

(i)The ZSU portion of any pro-rated Base Annual Retainer and other pro-rated
annual retainer that is subject to vesting requirements (each, a “Vesting
Retainer”) will vest as follows.  First, calculate the number of ZSUs subject to
each “ZSU Vesting Installment”.  The ZSU Vesting Installment for a grant of ZSUs
for the ZSU portion of a pro-rated Base Annual Retainer to a given Non-Employee
Director shall be equal to 25% of the number of ZSUs (rounded down to the
nearest whole ZSU) that would have been granted to the Non-Employee Director if
such Non-Employee Director had been eligible to receive a non-prorated Base
Annual Retainer, using the Fair Market Value (as defined in the Plan) of the
Class A common stock of the Company as of such Non-Employee Director’s Base
Annual Retainer Vesting Start Date.  A number of ZSUs equal to the ZSU Vesting
Installment shall vest on each date that the ZSU portion of a non-prorated Base
Annual Retainer vests under Section 1 above during the period commencing on the
date of the Non-Employee Director’s election or appointment to the Board and
ending on the date of the earlier of (i) the one-year anniversary of the most
recent Annual Meeting, or (ii) the next Annual Meeting; provided however, that
if the period between the date of election or appointment and the first vesting
date is less than 3 months, the number of ZSUs that vest on such first vesting
date will be equal to the total number of ZSUs granted minus the total number of
ZSUs that will vest for each subsequent vesting date until (and including) the
earlier of (i) the one-year anniversary of the most recent Annual Meeting, or
(ii) the next Annual Meeting.  If the Non-Employee Director is appointed to
serve on the Product Committee, then the same calculations shall be made, except
that the ZSU Vesting Installment for such grant shall be based on a non-prorated
Product Committee Retainer.

(ii)The cash portion of any Vesting Retainer will be paid as follows:  25% of
the value of the portion of the full Vesting Retainer paid in cash will be paid
on each date that the cash portion of the Vesting Retainer would have been paid
if the Vesting Retainer had not been prorated; provided however, that if the
period between the date of election or

 

--------------------------------------------------------------------------------

appointment and the first vesting date is less than 3 months, the amount of cash
paid on such first vesting date will be equal to the full amount of the cash
portion of the Vesting Retainer minus the aggregate amount of cash that will be
paid for each full three month vesting period until (and including) the earlier
of (i) the one-year anniversary of the most recent Annual Meeting, or (ii) the
next Annual Meeting.

(d)Notwithstanding the foregoing, the Compensation Committee will have the
discretion to adjust the amount of any pro-rated retainer up to the full value
of such retainer if it determines that such adjustment is in the best interest
of the Company and its stockholders.

4.Deferred Compensation. Each Non-Employee Director will be eligible to defer
all or a portion of his or her Board Compensation for any term that begins on
the date of election or appointment, as applicable, and ends on the first Annual
Meeting thereafter (a “Term”). Elections with respect to any Term must be made
in writing to the Company prior to the December 31st preceding the beginning of
such Term and all such elections will be irrevocable.  Notwithstanding the
foregoing, if a Non-Employee Director is elected or appointed to the Board at
any time other than at an Annual Meeting, he or she may make an initial
irrevocable election to defer the Base Annual Retainer or any Additional Annual
Retainers during the first 30 days of eligibility to participate hereunder and
such election shall apply only to the Non-Employee Director’s Base Annual
Retainer or Additional Annual Retainers earned following the date of the
election.  If a Non-Employee Director elects to defer all or a portion of his or
her Board Compensation, the deferred compensation will be held by the Company on
such Non-Employee Director’s behalf in the form of deferred stock units
(“DSUs”).  DSUs will be granted (i) with respect to the Base Annual Retainer and
Product Committee Retainer, on the date that the ZSU portion of the Base Annual
Retainer and Product Committee Retainer, as applicable, is granted, and (ii)
with respect to any additional annual retainer set forth in Section 2 (other
than the Product Committee Retainer), on the date that such additional annual
retainer is paid.  DSUs granted under (i) will vest in accordance with the
standard vesting criteria described in Section 1 and DSUs granted under (ii)
will be fully vested upon grant. Vested DSUs will be distributed to a
Non-Employee Director on the earliest of (i) the third anniversary of the date
of grant, (ii) such Non-Employee Director’s separation from service as a
director, or (iii) upon a Change in Control of the Company (as defined in the
Plan). Notwithstanding the foregoing, if so elected by the Non-Employee Director
in writing to the Company prior to December 31st of the calendar year prior to
the calendar year in which any such DSUs are granted to satisfy such
Non-Employee Director’s Board Compensation, the distribution of such DSUs may be
deferred until the Non-Employee Director is no longer providing services as a
director of the Company that constitutes a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended.

5.Forgo Compensation.  Each Non-Employee Director will be eligible to forgo all
or a portion of his or her Board Compensation for any Term. Elections with
respect to any Term must be made in writing to the Company prior to the start of
such Term and all such elections will be irrevocable.  

6.Expense Reimbursement. All Non-Employee Directors will be entitled to
reimbursement from the Company for their reasonable travel (including airfare
and ground transportation), lodging and meal expenses incident to meetings of
the Board or committees thereof. The Company will also reimburse directors for
attendance at director continuing education programs that are relevant to their
service on the Board and which attendance is pre-approved by the Chairperson of
the Nominating and Corporate Governance Committee or Chairperson of the Board.
The Company will make reimbursement to a Non-Employee Director in accordance
with the foregoing within a reasonable amount of time, but not more than 12
months, following submission by the Non-Employee Director of reasonable written
substantiation for the expenses consistent with the Company’s reimbursement
policy.

 

 